11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Marcus Daniel Gray,                           * From the 35th District Court
                                                of Brown County
                                                Trial Court No. CR23575.

Vs. No. 11-16-00358-CR                        * December 31, 2018

The State of Texas,                           * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Gray, C.J., sitting by assignment,
                                                and Wright, S.C.J., sitting by
                                                assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.